Citation Nr: 1112537	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-38 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1963 to August 1973.  He died in December 2005.  The appellant is the Veteran's widow.

This issue comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the RO that, in pertinent part, denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and her representative when further action is required.


REMAND

Duty to Notify

Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159 (2010).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the VCAA letter provided to the appellant in March 2006 (prior to Hupp) did not comply with these requirements.

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements apply to all five elements of a service connection claim, including the disability rating and effective date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant is entitled to notice of the type of evidence necessary to establish an effective date for DIC benefits.  Thus, notice addressing these matters should be provided on remand.

Cause of Death

The Veteran's death certificate shows that the immediate cause of death was hepatic failure due to or as a consequence of adenocarcinoma.

At the time of the Veteran's death, service connection was in effect for left above-knee amputation, rated 60 percent disabling; peripheral neuropathy of right lower extremity, rated 20 percent disabling; diabetes mellitus Type II, with erectile dysfunction, rated as 20 percent disabling; crushing injury of right groin, with depressed scar of upper thigh and loss of substance, rated as 10 percent disabling; laceration of right shoulder with some muscle loss, rated 10 percent disabling; right knee injury, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and for each of the following disabilities rated as 0 percent (noncompensable) disabling:  history bur hole of left parietal area, with history of cerebral contusion; bilateral hearing loss; gunshot wound, buttocks; and neuropathy of left superficial saphenous nerve.

With regard to the Veteran's treatment for hepatic failure and adenocarcinoma, the records first revealed a diagnosis of adenocarcinoma in December 2005.  The Veteran had presented with a three-week history of abdominal pain and nausea and anorexia of unclear etiology, and was hospitalized.  A computed tomography scan showed evidence of a malignancy of the liver.  Records reflect that multiple, innumerable masses in the liver were felt to be secondary to multiple diffuse hepatic metastasis.  The Veteran's performance status was too poor to consider chemotherapy.  He became progressively and rapidly jaundiced over the next few days.  Biopsy results showed an incurable terminal malignancy, and comfort measures were applied.  The Veteran became progressively worse over the next 12 hours and expired the next day.  Records at the time reflected death secondary to metastatic adenocarcinoma with progressive multi-system organ failure including a hepatic failure, pulmonary failure, and renal failure.

Subsequently, in October 2006, the Veteran's surgical oncologist noted that the immediate cause of the Veteran's death in December 2005 was hepatic failure secondary to adenocarcinoma.  The oncologist opined that the Veteran's adenocarcinoma may be related to previous exposure to Agent Orange.

In May 2008, the appellant submitted several articles pertaining to Agent Orange, liver dysfunction, and cancer, which had been reviewed by the Veteran's oncologist.

Although the Veteran's DD Form 214 reflects no Vietnam service, his service treatment records reveal that the Veteran had been wounded by a sniper near Hobo Woods, Cu Chi, Vietnam, in June 1966; and that he was awarded the Purple Heart medal.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Neither adenocarcinoma nor hepatic cancers are listed among the diseases presumed to be associated with herbicide exposure. 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for hepatobiliary cancers, including hepatic cancers.  Specifically:

For Update 2006, NAS [National Academy of Sciences] found that no new reports of a definitive link between exposure to the compounds of interest and hepatobiliary tumors were found.  One study suggested a reduced risk of hepatic cancers in Veteran populations, and one suggested an increased risk of cancer of the gallbladder among forestry workers.  However, given the relatively low incidence of hepatobiliary cancers in Western populations, NAS concluded that the evidence from epidemiologic studies remains inadequate to link the compounds of interest with hepatobiliary cancer.

See Notice, 75 Fed. Reg. 32540-32548 (2010).  Subsequently, it was indicated that NAS, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  Id.  

Alternatively, a contributory cause of death is inherently one not related to the principal cause.  In determining whether any service-connected disability contributed to the Veteran's death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010).

If a service-connected disability involved active processes affecting a vital organ, consideration as a contributory cause of death must be given as to whether there were resulting debilitating effects and general impairment of health to the extent that would render the Veteran materially less capable of resisting the effects of other disease primarily causing death.  38 C.F.R. § 3.312(c)(3) (2010).

Accordingly, the case is REMANDED for the following action:

1.   Notice should be issued to the appellant in compliance with Hupp to include:  (1) a statement that the Veteran was service-connected for left above-knee amputation; peripheral neuropathy of right lower extremity; diabetes mellitus Type II, with erectile dysfunction; crushing injury of right groin, with depressed scar of upper thigh and loss of substance; laceration of right shoulder with some muscle loss; right knee injury; tinnitus; history bur hole of left parietal area, with history of cerebral contusion; bilateral hearing loss; gunshot wound, buttocks, and neuropathy of left superficial saphenous nerve; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Refer the claims folder and a copy of this remand to a physician to determine:

(a) whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death-i.e., hepatic failure and adenocarcinoma (of the liver)-had its clinical onset in service or is the result of his presumed in-service exposure to herbicides, or is otherwise related to his active duty; and

(b) whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected left above-knee amputation; peripheral neuropathy of right lower extremity; diabetes mellitus Type II, with erectile dysfunction; crushing injury of right groin, with depressed scar of upper thigh and loss of substance; laceration of right shoulder with some muscle loss; right knee injury; tinnitus; history bur hole of left parietal area, with history of cerebral contusion; bilateral hearing loss; gunshot wound, buttocks; and neuropathy of left superficial saphenous nerve, substantially contributed or materially contributed to the cause of the Veteran's death. 

The evidentiary basis for the response should include pertinent reference to the October 2006 medical opinion made by the Veteran's oncologist, and to the published conclusions of the National Academy of Sciences' Institute of Medicine (cited herein). 

The physician should provide a rationale for opinions offered.

The Veteran's claims file, to include a copy of this REMAND, must be provided to the physician designated to provide the opinion(s), and the opinion(s) should note review of the file.

3.  Thereafter, review the claim for entitlement to service connection for the cause of the Veteran's death.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and provide an opportunity to respond, before the case is returned to the Board.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal, as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


